IN THE SUPREME COURT OF THE STATE OF DELAWARE


GARY D. PERKINS,                        §
                                        §     No. 156, 2018
      Defendant Below,                  §
      Appellant,                        §      Court Below—Superior Court
                                        §      of the State of Delaware
      v.                                §
                                        §     Cr. ID Nos. 1507018423A and
STATE OF DELAWARE,                      §                 1507018423B (N)
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: January 9, 2019
                          Decided:   January 23, 2019

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                      ORDER

      This 23rd day of January, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its March 20,

2018 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                        Justice